DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claims 1-8 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zephyros (WO2019018508).
With respect to claim 1 Zephyros discloses a glass wool panel intended to be used as an acoustic panel and having:
A density (described in para 0038 as low density); a air flow resistivity (again para 0038) and a Young’s modulus (para 0042). Zephyros further discloses that such parameters should be selected for the desired output of the panel (see again 0038 and 0042). Thus establishing the parameters as result effective variables. It would have been an obvious matter to one of ordinary skill in the art to select the values for the parameters from the claimed ranges as a matter of tuning the system. Further it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to claim 2 the selection of the property of the micronaire would have further have been an obvious smatter to tune the system any applicable parameters would be obvious to optimize as it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980
With respect to claim 3 as it regards the thickness of the panel, thicknesses of bulk absorbers are well established in the art to be result effective in terms of their damping and absorbing. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to claim 4 Zephyros discloses the provision of a veil on each of the main faces of the panel (16 and 20 respectively discloses in para 0066 as scrim members).
With respect to claim 5 Zephyros discloses that the respective scrim members may be the same or different. One of skill in the art would recognize that a more permitting facing layer would allow more sound into the bulk layer to be absorbed and a less permitting layer would keep more sounds within the bulk layer rather than allow them to escape the back of the panel in a conventionally known manner. 
With respect to claim 6 Zephyros further discloses the use of a binder (paragraph 0008). As it regards the percentage weight of the binder this would have been an obvious matter to select so as to allow the best absorption while also providing structural integrity.
With respect to claims 7 and 8 the desired output of the panel would have been obvious to optimize to one of ordinary skill in the art. As the elements of the device are taught one of ordinary skill could tune the structure to provide such an outcome. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to claims 15-19 It would have been an obvious matter to one of ordinary skill in the art to select the values for the parameters from the claimed ranges as a matter of tuning the system. Further it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to claim 20 the desired output of the panel would have been obvious to optimize to one of ordinary skill in the art. As the elements of the device are taught one of ordinary skill could tune the structure to provide such an outcome. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

2. Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zephyros (WO2019018508) as applied to claim 1 above, and further in view of Jonsson (US5032334).
With respect to claim 9 Zephyros discloses the invention as claimed except expressly disclosing the use of a centrifuge. As it regards the belt with suction refer to para 0007 and the air laying process, and paragraph 26 for the crimping. 
Jonsson discloses (column 1 lines 40-50) the use of a centrifuge for the creation of glass wool as a common and conventional process.
It would have been obvious to form the glass wool in the conventional way as this would allow repeatable results. 
With respect to claim 10 as it regards the selection of the specific paramaeters as claimed it would have been an obvious matter to select, the viscosity of the  liquid glass, the pressure , the number of holes and the speed of the centrifuge would all be result effective in a manner well understood to one of ordinary skill. The output in tons per day of the centrifuge would have been obvious to select based upon the desired output and the speed of the other manufacturing process of the formation of the panel as a whole. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to claims 11-13 as above the selection of the paramaters would have been an obvious matter. that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to claim 14 Zephyros (para 21) discloses the use of adhesives to attach the respective layers, it would have been obvious to apply to the veil (scrim) layers as well. This would allow rapid attachment in a well understood manner. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Letourney (US20110111198) discloses a product of mineral fibers and a means of making; Piana (US20040121114) discloses a method and system for making fire retard and substrates; WO99/10591 discloses a process for manufacturing yarn; and Rudy (US5348621) discloses a low bulk low weight absorber.


 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/               Examiner, Art Unit 2837